Citation Nr: 0702703	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veterans' death.  

2. Entitlement to accrued benefits.

3. Entitlement to nonservice-connected death pension 
benefits.
 



ATTORNEY FOR THE BOARD

Joseph M. Horrigan, Counsel  



INTRODUCTION

The veteran had qualifying service in the Philippine 
Commonwealth Army from December 1941 to April 1942 and from 
May 1945 to June 1946.  The veteran died in 2002.  The 
appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in May 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 


FINDINGS OF FACT

1. The veteran had qualifying service in the Philippine 
Commonwealth Army from December 1941 to April 1942 and from 
May 1945 to June 1946.  

2. The veteran died in July 2002 at the age of 91; according 
to the death certificate, the immediate cause of his death 
was cardio-pulmonary arrest caused by diabetes mellitus and 
congestive heart failure.

3. At the time of his death, the veteran did not have an 
adjudicated service-connected disability. 

4. There is no medical evidence that the fatal cardio-
pulmonary arrest caused by diabetes mellitus and congestive 
heart failure, first shown after service, had onset in 
service, or that diabetes mellitus or heart disease was 
manifested to a compensable degree within one year of service 
or were otherwise caused by an injury or disease of service 
origin.

5. The veteran did not have a claim pending before VA at the 
time of his death or was he entitled to any periodic monetary 
benefit under an existing rating or decision or on the 
evidence in the file at the date of his death. 

6. The veteran's service in the Philippine Commonwealth Army 
does not qualify as requisite service to confer eligibility 
to the appellant for VA nonservice-connected death pension 
benefits.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause the veteran's death, and service connection for the 
cause of death may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).

2. The appellant has no legal entitlement to accrued 
benefits. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 as amended (December 2006).

3. The appellant is not eligible for nonservice-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the claimant with post-adjudication VCAA 
notice by letter, dated in October 2005.  The notice informed 
the appellant of the evidence needed to substantiate the 
claims.  The appellant was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 

18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
and the provision for an effective date). 

To the extent that the degree of disability assignable and 
the provision for an effective date were not provided, as the 
claims are denied, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the appellant because she had a meaningful 
opportunity to participate effectively in the processing of 
the claims as she had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim 
and the Board concludes that the duty-to-assist provisions of 
the VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Evidence

The veteran died in July 2002, at the age of 91, due to 
cardiopulmonary arrest as a result of diabetes mellitus and 
congestive heart failure.  A the time of his death, the 
veteran did not have an adjudicated service-connected 
disability.  

The service medical records, including the report of 
separation examination contain no complaint, finding, or 
history of diabetes mellitus or heart disease.  

After service, the first documentation of diabetes mellitus 
and heart disease was on the death certificate.  

The record contains no evidence that the veteran had applied 
for VA benefits during his lifetime.  And the veteran was not 
entitled to any VA benefit at the time of his death based on 
an existing rating or decision or evidence in the file at the 
date of his death. 

Cause of Death 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110. 

Service connection for certain chronic diseases, including 
diabetes mellitus and heart disease, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

After a review of all the evidence of record, the question 
presented is whether service connection is warranted for the 
fatal cardiopulmonary arrest as a result of diabetes mellitus 
and congestive heart failure, which were identified on the 
death certificate as having caused the veteran's death. 

The available service medical records contain no finding or 
history of diabetes mellitus or heart disease.  And there is 
no medical evidence of diabetes mellitus or heart disease 
within the initial post-service year to a compensable degree 
or more.  For these reasons, service connection for the fatal 
diseases on the basis that the diseases were shown during 
service or on a presumptive basis has not been established, 
and the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death.

Accrued Benefits 

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid to his 
spouse.  A claim for VA benefits pending on the date of death 
means a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death.  71 Fed. 
Reg. 78,369 (Dec. 29, 2006) (to be codified at 38 C.F.R. 
§ 3.1000(a) and as (d)(5)). 

As the veteran did not have a claim pending at the time of 
his death for VA benefits and as he was not entitled to VA 
benefits under an existing rating or decision or on the 
evidence in the file at date of his death, the appellant is 
not entitled to accrued benefits as a matter of law.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 as amended (December 
2006). 

Nonservice-Connected Disability Pension

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  In 
other words, the law provides that nonservice-connected death 
pension benefits are not available to surviving spouse, who 
served in the Philippine Commonwealth Army.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The service department verified that the veteran had service 
from December 1941 to April 1942 and from May 1945 to June 
1946 in the Philippine Commonwealth Army.  The law 
specifically excludes such service for purposes of 
entitlement to nonservice-connected death pension benefits.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive, the claim is denied because of 
lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death benefits is denied.  



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


